DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments

Applicant’s arguments, see Pre-Appeal Brief Conference Request, filed 11/01/2021, with respect to the rejection(s) of claim(s) 1-8 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin et al. (US 20110038271 A1) in view of Damnjanovic et al. (US 20090245194 A1).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (US 20110038271 A1) in view of Damnjanovic et al. (US 20090245194 A1)

For claim 1, Shin discloses
A terminal apparatus (see fig. 3; WTRU 210), comprising: 

a receiver (See fig. 3; Receiver 316 of WTRU 210), which, in operation, receives on a first downlink component carrier a first downlink control information including a first transmission power control (TPC) field related to a Physical Uplink Control Channel (PUCCH)  (see page 8 table 1 1st paragraph, under “one UL grant per or all UL carrier” and 0041, 0066-69; multiple DL CC in various DL / UL carrier pairings / association (i.e. “first downlink component”) are transmitted, where TPC (s) (“first downlink control information “) are transmitted on those downlink component(s) in the PDCCH as in (para. 0066, para. 0075 first sentence and para. 0082), wherein the transmitted TPC command are related / for PUCCH in a related UL CC as in para. 0062-63 and para. 0075 first sentence; in summary a DL CC(s) (i.e. any arbitrary downlink component, wherein one of the arbitrary downlink components corresponds to a “first downlink component carrier”) in the PDCCH as in (para. 0066, para. 0075 first sentence and para. 0082), TPC commands are transmitted associated with the DL (in this case the arbitrary downlink components corresponds to a “first downlink component carrier”) and carrier pairings / association (i.e. the TPC field associated with the one arbitrary downlink components corresponding to “first downlink control information”)  are transmitted as in para. 0041, 0066-69, wherein those TPC commands are related to the PUCCH of a related UL CC (“related to a Physical Uplink Control Channel (PUCCH) “) as in para. 0062-63 and para. 0075 first sentence) 

and first downlink data (see page 8 table 1 para. under “one UL grant per or all UL carrier”, 0075, 0077, 0080; UL / DL grant indicates an allocation / schedule for UL / DL data transmission for a specific component carrier (CC), where there is multiples DL and UL carriers and mappings (as in 0041, 0060,  0066-69, therefore the DL data transmission for one of the DL CC  is “first downlink data”) ,

and receives on a second downlink component carrier a second downlink control information including a second TPC field related to the PUCCH (see page 8 table 1 1st paragraph, under one UL grant per or all UL carrier and 0041, 0066-69; multiple DL CC in various DL / UL carrier pairings / association (i.e. “second downlink component”) are transmitted, where TPC (s) (“second downlink control information “) are transmitted on those downlink component(s) in the PDCCH as in (para. 0066, para. 0075 first sentence and para. 0082), wherein the transmitted TPC command are related / for PUCCH in a related UL CC as in para. 0062-63 and para. 0075 first sentence; in summary a DL CC(s) (i.e. another / different arbitrary downlink component corresponding to a “second downlink component carrier”) in the PDCCH as in (para. 0066, para. 0075 first sentence and para. 0082), TPC commands are transmitted  associated with the DL (in this case another / different arbitrary downlink components corresponds to a “second downlink component carrier”) and UL carrier pairings / association (i.e. the TPC field associated with the another / different downlink components corresponding to “second downlink control information”)   are transmitted as in para. 0041, 0066-69, wherein those TPC commands are related to the PUCCH of a related UL CC (“related to a Physical Uplink Control Channel (PUCCH) “) as in para. 0062-63 and para. 0075 first sentence)
 and a second downlink data  (see page 8 table 1 para. under “one UL grant per or all UL carrier”, 0075, 0077, 0080; UL / DL grant indicates an allocation / schedule for UL / DL data transmission for a specific component carrier (CC), where there is multiples DL and UL carriers and mappings (as in 0041, 0060,  0066-69, therefore the DL data transmission for another DL CC  is “second downlink data”); 

and circuitry (see fig. 3; Processor 315 in WTRU 210), which, in operation, maps an ACK/NACK response signal, on a first uplink component carrier associated with the first downlink component carrier, using the second TPC field (fig. 7; 702 para. 0063, 0068, 0075, 0077, 0080-83, 0105, where the TPC bit / field indicates which UL component carrier (CC) to be used (which can be an arbitrary UL CC, corresponding to “first uplink component carrier” which is associated with any arbitrary DL CC (“first downlink component carrier”) since any multiple DL CC in various DL / UL carrier pairings / association are possible as in 0041, 0066-69;)  and the TPC-PUCCH-RNTI identifies the PUCCH  and specifies if and how UL CC are grouped (“maps”) and in which position uplink control data such as ACK/NACK is transmitted  (see para. 0075, 0083, 0106 , 0119) included in the second downlink control information received on the second downlink component carrier (see page 8 table 1 1st paragraph, under one UL grant per or all UL carrier and 0041, 0066-69; multiple DL CC in various DL / UL carrier pairings / association (i.e. “second downlink component”) are transmitted, where TPC (s) (“second downlink control information “) are transmitted on those downlink component(s) in the PDCCH as in (para. 0066, para. 0075 first sentence and para. 0082), wherein the transmitted TPC command are related / for PUCCH in a related UL CC as in para. 0062-63 and para. 0075 first sentence; in summary a DL CC(s) (i.e. another / different arbitrary downlink component corresponding to a “second downlink component carrier”) in the PDCCH as in (para. 0066, para. 0075 first sentence and para. 0082), TPC commands are transmitted  associated with the DL (in this case another / different arbitrary downlink components corresponds to a “second downlink component carrier”) and UL carrier pairings / association (i.e. the TPC field associated with the another / different downlink components corresponding to “second downlink control information”)   are transmitted as in para. 0041, 0066-69, wherein those TPC commands are related to the PUCCH of a related UL CC (“related to a Physical Uplink Control Channel (PUCCH) “) as in para. 0062-63 and para. 0075 first sentence)
; and

and a transmitter (see fig. 3; Transmitter 317), which, in operation, transmits the ACK/NACK response signal at a transmission power determined from the first TPC field (see para. 0062; the TPC commands that are transmitted per UL CC are utilized to control PUCCH / PUSCH power control and transmitting the mapped ACK/NACK response signal at the determined transmission power of PUCCH on the first Uplink component carrier as in para. 0075, 0083; ACK/NACK can be transmitted on any PUCCH position in a component carrier (i.e. the position is the RBs / time that the PUCCH occupies on the carrier as discloses in 0111)).  

Shin does not explicitly disclose circuitry, … that maps an ACK/NACK response signal … into a position of a resource of the PUCCH determined using the second TPC field into a position of a resource of the PUCCH determined using the second TPC field.

In analogous art, Damnjanovic discloses circuitry (see fig. 14; 120, 1480, 1464; para. 0080-0081, 0085; the processors 1480, 1464 of the UE performs transmission processes including the mapping as in para. 0070) … that maps an ACK/NACK response signal … into a position of a resource of the PUCCH determined using the second TPC field (see para. 0070; in the UE the ACK is mapped to resources, which are signaled in the TPC as in para. 0048; 0055, 0065, wherein the ACK is transmitted / those resources are in PUCCH as in para. 0027, 0028, 0071). 


It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify / combine the features of Shin by using the above recited features, as taught by Damnjanovic, in order to provide methods of efficiently assigning ACK resource to the UE for use to send the ACK information thereby improving spectral efficiency (see Damnjanovic sections 0006).


For claim 2, the combination of Shin and Damnjanovic, specifically Shin discloses wherein the second downlink control information includes resource assignment information indicating a resource allocated to the second downlink data transmitted on the second downlink component carrier (see para. 0066, 0067-0069, 0073; TPC and it association on which specific DL CC it was transmitted (“second downlink component carrier” in this case), leads and indicates to a specific allocation / mapping on a specific UL CC (“second uplink component carrier”, in this case), where further UL data transmission is done in the allocated UL CC 0075, 0077, 0080)

For claim 3, the combination of Shin and Damnjanovic, specifically Shin discloses wherein the ACK/NACK response signal includes ACK/NACK for the first downlink data transmitted on the first downlink component carrier (see fig. 7; 702 para. 0063, 0068, 0075, 0077, 0080-83, 0105; the TPC bit / field indicates the UL component carrier (CC) to be used (“first uplink component carrier”, which )  and the TPC-PUCCH-RNTI identifies the PUCCH  and specifies if and how UL CC are grouped and in which position uplink control data such as ACK/NACK is transmitted, where the ACK/NACK is associated with data  (e.g. DCCH, “first downlink data”)  received on a specific DL CC out of a multitude of DL CC (“the first downlink component carrier”) as in para. 0075, 0083, 0106 , 0119)  and ACK/NACK for the second downlink data transmitted on the second downlink component carrier (see fig. 7; 702 para. 0063, 0068, 0075, 0077, 0080-83, 0105; the TPC bit / field indicates the UL component carrier (CC) to be used (“first uplink component carrier”, which )  and the TPC-PUCCH-RNTI identifies the PUCCH  and specifies if and how UL CC are grouped and in which position uplink control data such as ACK/NACK is transmitted, where the ACK/NACK is associated with data  (e.g. DCCH, “second downlink data”)  received on a specific DL CC out of a multitude of DL CC (“the second downlink component carrier”) as in para. 0075, 0083, 0106 , 0119).  


Regarding Claim 4, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 5, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

For claim 7, the combination of Shin and Damnjanovic, specifically Shin discloses wherein the receiver (See fig. 3; Receiver 316 of WTRU 210), in operation, receives on the first downlink component carrier information associated with the first downlink component carrier (page 8 table 1 1st paragraph, under one UL grant per or all UL carrier and 0041, 0062-63, 0066-69, 0075, 0077, 0080, where multiple / arbitrary number of DL CC in various DL / UL carrier pairings / association (i.e. so one of the DL carriers would be “first downlink component carrier”) are transmitted, where configurations /information such as TPC regarding that DL carrier can be transmitted on it i.e.. “carrier information associated with the first downlink component carrier”), and receives on the second downlink component carrier information associated with the second downlink component carrier (page 8 table 1 1st paragraph, under one UL grant per or all UL carrier and 0041, 0062-63, 0066-69, 0075, 0077, 0080, where multiple / arbitrary number of DL CC in various DL / UL carrier pairings / association (i.e. so one of the DL carriers would be “second downlink component carrier”) are transmitted, where configurations /information such as TPC regarding that DL carrier can be transmitted on it i.e.. “carrier information associated with the second downlink component carrier”).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
PAPASAKELLARIOU; Aris et al.	US 20140010193 A1	RESOURCE INDEXING FOR ACKNOWLEDGEMENT SIGNALS IN RESPONSE TO RECEPTIONS OF MULTIPLE ASSIGNMENTS

PARK; Dong Hyun	US 20140119249 A1	METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING SIGNALS IN WIRELESS COMMUNICATION SYSTEM

KANG; Ji Won et al.	US 20150043548 A1	METHOD FOR TRANSMITTING CONTROL INFORMATION AND BASE STATION, AND METHOD FOR RECEIVING CONTROL INFORMATION AND USER EQUIPMENT

PARK; Dong Hyun	US 20150245337 A1	METHODS FOR TRANSMITTING AND RECEIVING HYBRID AUTOMATIC RETRANSMIT REQUEST-ACKNOWLEDGMENT (HARQ-ACK) INDEX MAPPING AND UPLINK RESOURCE ALLOCATION FOR CHANNEL SELECTION TRANSMISSION IN INTER-BAND TIME DIVISION DUPLEX MODE, USER EQUIPMENT TO TRANSMIT HARQ-ACK, AND eNODE-B TO RECEIVE HARQ-ACK


                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120. The examiner can normally be reached Monday and Tuesday / Thursday and Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413